Title: To Thomas Jefferson from Benjamin H. Latrobe, 20 February 1804
From: Latrobe, Benjamin H.
To: Jefferson, Thomas


               
                  Sir,
                  Washington, Feby. 20th. 1804
               
               On the 4th. of April 1803, I had the honor to lay before you a general report, on the State of the public Buildings in this City. I now beg leave to submit to you an account of the progress that has been made in the works directed by you in consequence of that report: and in order more clearly to explain the subject, I beg to recapitulate concisely what I formerly stated.
               I. On the North Wing of the Capitol.
               On a careful survey of the North wing of the Capitol it was found, that the want of Air & light in the Cellar story, had began to produce decay in the Timbers,—that the roof was leaky, & the cielings & walls of several of the Apartments were thereby injured,—that it would be impossible to render the Senate Chamber, the extreme coldness of which was matter of serious complaint, more warm and comfortable without the construction of stoves or furnaces below the floor for which purpose it would be necessary to carry up additional flues, and to remove a very large quantity of rubbish from the Cellars:—and that the Skylights were extremely out of repair.
               
               During the course of the last Season therefore openings have been made into all the Cellars, the decayed timbers have been replaced where immediately necessary,—the floors that required it have received additional support, the Senate Chamber has been rendered more comfortable by the introduction of warm air,—by the erection of a stove,—by the exclusion of cold air from the Cellar by plaistering,—and should the plan adopted after the experience of the present Session be approved, another Stove is ready to be put up:—All the Cellars have been cleared and the rubbish removed. In respect to the roof, the best repairs which could be made without unroofing the whole wing, have been made, and the leaks rendered of less importance:—but the early meeting of Congress, and the magnitude, & the doubtful completion as to time, of a thorough repair by taking off the whole upper part of the roof,—induced me to postpone this operation. Every preparation however is made, and the lead which covers so great a part of the roof will contribute greatly to defray the expense of this thorough repair.—
               The sky lights have also been only repaired, but it is necessary to substitute in their room Lanthorn lights, with upright Sashes and close tops. This Work has also been deferred, and for the same reasons.
               General repairs of those parts of the building which were hastily & slightly executed previously to the removal of the seat of Government were also necessary, and they have been made.—
               II. On the South Wing of the Capitol.
               On the 4h. of April 1804, it was necessary to report to you,—that on opening, in order to examine the Walls of the Cellar story of the South wing of the Capitol the workmanship was found to have been so unfaithfully performed, as to render it absolutely necessary to take them down to the foundation, and that even the greatest part of the Materials were too bad to be used again.—Previously therefore to the commencement of the work upon this Wing all the old external Walls were removed. The new Work was executed with the best Materials and in the most durable manner that could be devised.—Great disadvantages were encountered at the commencement of the Season. The long intermission of public Work, had scattered the Workmen, and the supply of materials was difficult and tardy. The work however which has been done, is considerable. The Walls have been raised to nearly half the heighth of the Ground story. The preparations for further progress,—should the Legislature direct the same, are also great, and materials are now collected on the Spot nearly sufficient, and already prepared to finish the external Walls of the lower story. The rapidity and greater oeconomy with which the work will in future proceed are also an advantage gained. A system for the supply of materials is now organized,—a great number of excellent Workmen are collected, and the expense of Machinery, scaffolding, & utensils defrayed.—
               The Hall in which the House of Representatives are now assembled was erected as part of the permanent building. I am however under the necessity of representing to you, that the whole of the Masonry from the very foundation is of such bad workmanship and materials, that it would have been dangerous to have assembled within the building, had not the Walls been strongly supported by shores from without.—For easy examination the Wall has been opened in several places, and an actual inspection will immediately explain the state in which it is.
               Besides the Work done to secure the present Building,—it has been lighted in the best manner which the construction of the roof will admit,—in order to remedy the diminution of light by carrying up the external Walls.—The encrease of the number of the Members of the House this session, rendered it necessary to take up the Platform, and to enlarge the space for seats. This has also been done, & forms part of the Expenditure of the Season.
               In my former report, I took the liberty to suggest the propriety of considering whether any & what improvement of the original plan of the Work, might be necessary for the better accomodation of the House of Representatives in the South Wing of the Capitol, so as to bring the Offices attached to the house nearer to the Legislative Hall. The attention You have already been pleased to give to this subject encourages me to suggest the necessity of an ultimate decision previously to the Commencement of the Work of the ensuing Season.
               III. The President’s house.—
               Agreeably to Your desire that the Monies appropriated by the Legislature should be devoted as much as possible to the erection of the Capitol & to the accomodation of the Legislature,—the expenditure on the President’s house has been kept as low as possible.
               In my former report to You on this building I state;—that the Roof & gutters were so leaky as to render it necessary to take off all the Slating; to take up all the gutters & to give them much more current, and to cover the building with Sheet iron, as uniting safety against fire with Oeconomy;—To strengthen & tie together the roof which having spread, has forced out the Walls;—to put up the Staircase, which was already prepared;—to sink a Well for the purpose of procuring good Water, of which the house was in absolute Want;—to glaze those Apartments which required it, & to complete some accomodations wanted in the Chamber story.
               All these Works, except the complete repair of the roof have been done. The work on the roof is however in progress, and the funds remaining in hand are estimated to be sufficient to complete this object.—
               The superintendant of the City has favored me with the necessary information to give the following Statement of Expenditures, up to this day.—
               
                  
                     1.
                     The expenditure of monies out of the fund of 50.000$, on the roads, and on objects not placed by You under my direction,
                     4.832
                     63
                  
                  
                     2./
                     On the North wing of the Capitol,
                     
                     
                  
                  
                     
                     
                     a. In repairs
                     $1.573.22½
                     
                     
                  
                  
                     
                     
                     b. On the Senate Chamber
                     1.168.34½
                     
                     
                  
                  
                     
                    
                     
                     2.681
                     57
                  
                  
                     3.
                     On the South Wing
                     
                     
                  
                  
                     
                     
                     a. Repairs &c of the Hall of Representatives
                     555.13½
                     
                     
                  
                  
                     
                     
                     b. Materials, Labor & Superintendance of the Work of the South Wing
                     31.190.23½31.745.37
                     31.745
                     37
                  
                  
                     4.
                     On the President’s House.
                     
                     
                  
                  
                     
                     Repairs, and Works Enumerated above 
                     2.251
                     67
                  
                  
                     5.
                     Balance, estimated to be sufficient to discharge unsettled & outstanding accts.—to complete existing contracts of last Season,—to pay advances on new Contracts, & prepare to lay in a Stock of new materials
                         8.488
                     76
                  
                  
                     
                     
                     50.000
                     
                  
               
               The above statement, collected in many instances from running, and unsettled accounts, is necessarily liable to corrections in detail,—which cannot however in any case, materially affect the results stated.—
               The Season is now at hand in which preparations for the Work of the present Year should be made. I therefore respectfully submit the premisses to Your consideration,—and am
               Your faithful humble servt.,
               
                  B Henry Latrobe
                  surveyor of the public Buildings
                  of the United States at Washington.
               
               
               
                  P.S. I beg leave to add, that to compleat the Work in freestone of the South wing,—which is the most expensive part of the building, the sum of 30.000$ will be sufficient, according to the best Estimate which can be made.
               
            